                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA                      §
                                               §
 v.                                            §   CRIMINAL NO. 4:14-CR-024-ALM-CAN
                                               §
 KIMBERLY DESIREE OTIS                         §


                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On April 28, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. #260) that Defendant be committed to the custody of the Bureau of Prisons to be imprisoned

for a term of five (5) months, followed by twenty-four (24) months of supervised release with the

same conditions of release previously imposed, with the exception of obtaining a GED, as

Defendant has satisfied this condition. The Magistrate Judge further recommended Defendant be

placed at a Federal Bureau of Prisons facility in Bryan, Texas, if appropriate.

       Having received the Report of the United States Magistrate Judge and having received

Defendant’s waiver of her right to object to the proposed findings and recommendations of the

Magistrate Judge (Dkt. #259), the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court. Accordingly, Defendant is hereby committed to the custody of the

Bureau of Prisons to be imprisoned for a term of five (5) months, followed by twenty-four (24)

months of supervised release with the same conditions of release previously imposed, with the
.

    exception of obtaining a GED. The Court recommends Defendant be placed at a Federal Bureau

    of Prisons facility in Bryan, Texas, if appropriate.

           IT IS SO ORDERED.
           SIGNED this 13th day of May, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      2
